Citation Nr: 0941336	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as bipolar/ manic/ depressive disorder.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active duty service from  October 4, 1972 to 
October 19, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans (VA) Regional Office (RO) in Los 
Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claims.

The Veteran contends that a current psychiatric disorder is 
related to service.  She contends may be related to the 
anxiety reaction that was noted during service.  She also 
alleges that another officer gave her LSD and that the use of 
LSD caused a psychiatric disorder.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§§ 1111 (West 2002).  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness. VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

VA regulation provides that direct service connection may be 
granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301 (2008).

A review of the claims file indicates that the Veteran has 
not been afforded a VA examination.  The duty to assist 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion 
is required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Service treatment records reflect that no psychiatric 
conditions were noted in the report of the Veteran's 
enlistment examination.  An October 1972 entry in the service 
treatment records noted that the Veteran was seen with a 
complaint that she "could no longer take military life."  
She was hospitalized for observation and was diagnosed with 
anxiety reaction.  Service treatment records reflect that the 
Veteran reported a history of nervous breakdown three to four 
months prior. 
Given the findings of anxiety that were noted during service 
and the current diagnosis of psychosis, under McLendon, an 
examination is necessary to ascertain the nature and etiology 
of the claimed disabilities.  

It is noted that the claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is inextricably intertwined with claim for service connection 
for schizoaffective disorder.  The Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, adjudication of the Veteran's TDIU claim 
will be deferred pending appropriate development, as 
discussed below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.   

2.  Following a review of the claims file 
and examination of the Veteran, the 
examiner should answer the following 
questions:

a.  did the Veteran clearly and 
unmistakably enter service with a pre-
existing psychiatric disorder, and if 
so, what was the nature of the 
disability?

b.  if the Veteran entered service with 
a pre-existing psychiatric disability, 
was there an increase such disability 
during service.  If so, did that 
increase represent a worsening of the 
underlying condition or clearly and 
unmistakably represent a natural 
progression of the disorder; and 

c.  if the Veteran did not enter 
service with a 
pre-existing psychiatric disorder, is a 
currently diagnosed psychiatric 
disorder at least as likely as not (50 
percent or greater likelihood) related 
to the anxiety reaction  diagnosed 
during service? 

d.  is a current psychiatric disorder 
at least as likely as not (50 percent 
or greater likelihood) related to drug 
abuse during service?  The examiner 
should provide a detailed rationale, 
with references to the record, for the 
opinions stated.

3.  Thereafter, the RO should readjudicate 
the claims on appeal based upon all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the Veteran a supplemental 
statement of the case and afford the 
Veteran an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


